                                                                                                          FILED
                                                                                                 2019 Mar-22 AM 10:19
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF ALABAMA
                                 MIDDLE DIVISION

PENNY OCTOBER CHANDLER,                            )
                                                   )
                   Claimant,                       )
                                                   )
v.                                                 )                  CIVIL ACTION NO.
                                                   )                  4:17-CV-1945-KOB
                                                   )
NANCY A. BERRYHILL,                                )
ACTING COMMISSIONER OF                             )
SOCIAL SECURITY                                    )
                                                   )
                   Respondent.                     )


                                   MEMORANDUM OPINION

                                       I.      INTRODUCTION


     Penny Chandler, the claimant, protectively filed a Title II application for disability insurance

benefits and a Title XVI application for supplemental security income on June 30, 2014. (R. 22,

244-256). In both applications, the claimant alleged an onset date of September 30, 2013. (R. 22,

251). The Commissioner denied the claims on October 10, 2014, and the claimant filed a written

request for a hearing on December 12, 2014. (R. 170, 175, 41-42). The Administrative Law

Judge held a video hearing on August 31, 2016. (R. 96). In a decision dated January 12, 2017,

the ALJ found that the claimant was not disabled as defined by the Social Security Act, and was,

therefore, ineligible for social security benefits. (R.34).

     After the ALJ’s decision, the claimant appealed to the Appeals Council and submitted

additional evidence, including medical records from Dr. Steven Knighten and a psychological

evaluation from Dr. David Wilson. On September 25, 2017, the Appeals Council denied the

claimant’s request for review. (R. 1). In this denial, the Appeals Council stated that it declined to


                                                   1
review the medical records from Dr. Knighten because the evidence did not show a reasonable

probability that it would change the outcome of the decision. 1 (R. 2). Additionally, the Appeals

Council declined to review the evidence from Dr. Wilson because it did not relate to the period at

issue. (R. 2). Consequently, the ALJ’s decision became the final decision of the Commissioner

of the Social Security Administration. The claimant has exhausted her administrative remedies,

and this court has jurisdiction pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3). For the reasons

stated below, this court affirms the decision of the Commissioner.

                                           II.     ISSUES PRESENTED


      The claimant presents the following issues for appeal:

           1. whether the Appeals Council properly declined to review evidence that the claimant

               submitted after the ALJ hearing;

           2. whether substantial evidence supports the reasons the ALJ gave little weight to Dr.

               Fleming’s consultative examination;

           3. whether sufficient evidence exists in the record for the ALJ to properly determine that

               the claimant could perform her past work as a housekeeper; and

           4. whether the vocational expert’s testimony provides substantial evidence to support

               the ALJ’s finding that jobs exist in the national economy that the claimant can

               perform.

                                        III.     STANDARD OF REVIEW


      The standard for reviewing the Commissioner’s decision is limited. This court must affirm

the ALJ’s decision if he applied the correct legal standards and if substantial evidence supports



1
    The claimant does not challenge the Appeals Council decision not to review records from Dr. Knighten.

                                                          2
his factual conclusions. See 42 U.S.C. § 405(g); Graham v. Apfel, 129 F.3d 1420, 1422 (11th Cir.

1997); Walker v. Bowen, 826 F.2d 996, 999 (11th Cir.1987).

   “No . . . presumption of validity attaches to the [ALJ’s] legal conclusions, including

determination of the proper standards to be applied in evaluating claims.” Walker, 826 F.2d at

999. This court does not review the ALJ’s factual determinations de novo. The court will affirm

those factual determinations that are supported by substantial evidence. “Substantial evidence” is

“more than a mere scintilla. It means such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 402 (1971).

       The court must keep in mind that opinions such as whether a claimant is disabled, the

nature and extent of a claimant’s residual functional capacity, and the application of vocational

factors “are not medical opinions, . . . but are, instead, opinions on issues reserved to the

Commissioner because they are administrative findings that are dispositive of a case; i.e., that

would direct the determination or decision of disability.” 20 C.F.R. §§ 404.1527(d), 416.927(d).

Whether the claimant meets a Listing and is qualified for Social Security disability benefits is a

question reserved for the ALJ, and the court “may not decide facts anew, reweigh the evidence,

or substitute [its] judgment for that of the Commissioner.” Dyer v. Barnhart, 395 F.3d 1206,

1210 (11th Cir. 2005). Thus, even if the court were to disagree with the ALJ about the

significance of certain facts, the court has no power to reverse that finding as long as substantial

evidence in the record supports it.

       The court must “scrutinize the record in its entirety to determine the reasonableness of the

[ALJ]'s factual findings.” Walker, 826 F.2d at 999. A reviewing court must not only look to

those parts of the record that support the decision of the ALJ, but also must view the record in its




                                                  3
entirety and take account of evidence that detracts from the evidence relied on by the ALJ.

Hillsman v. Bowen, 804 F.2d 1179, 1180 (11th Cir. 1986).

                                   IV.     LEGAL STANDARDS


                                Reviewing Post-Hearing Evidence

       With a few exceptions, a claimant is allowed to present new evidence at each stage of the

administrative process. Washington v. Soc. Sec. Admin., Comm’r, 806 F.3d 1317, 1320 (11th Cir.

2015); See also 20C.F.R. § 404.900(b). When the claimant submits evidence to the Appeals

Council that is “new, material, and chronologically relevant,” the Appeals Council must consider

it. Id. When the Appeals Council erroneously refuses to consider evidence, it commits legal error

and remand is appropriate. Id. at 1321. Whether evidence meets the new, materially, and

chronologically relevant standard is a question of law subject to de novo review. Id.

       New evidence that the Appeals Council should consider is evidence that is non-

cumulative. Clough v. Soc. Sec. Admin., Comm’r, 636 F. App’x 496, 498 (11th Cir. 2016)

(holding that evidence was not new where a post-hearing evaluation included the same diagnoses

as those of pre-hearing evaluations). Evidence is material if a reasonable possibility exists that

the evidence would change the administrative result. Washington, 806 F.3d at 1321. Finally,

medical examinations that are conducted after an ALJ’s decision may still be chronologically

relevant if they relate back to a time on or before the ALJ’s decision. Hunter v. Soc. Sec. Admin.,

Comm’r, 705 F. App’x 936, 940 (11th Cir. 2017).

                        Articulating the Weight Given to Physicians’ Opinions

   The ALJ must make clear the weight accorded to each item of evidence and the reasons for

the decision so that the reviewing court may determine whether the decision is based on

substantial evidence. See Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1179 (11th Cir.


                                                  4
2011). The failure to specifically articulate that weight is a reversible error. Cowart v. Schweiker,

662 F.2d 731,735 (11th Cir. 1981). When evaluating such evidence, the ALJ must give

“substantial weight” to the opinion of the claimant’s treating physician “unless good cause exists

for not heeding to the treating physician’s diagnosis.” Edward v. Sullivan, 937 F.2d 580, 583

(11th Cir. 1991); See also 20 C.F.R. § 404.1527(c)(2) (“Generally, we give more weight to

medical opinions from . . . treating sources, since these sources are likely to be . . . able to

provide a detailed, longitudinal picture of your medical impairment(s) and may bring a unique

perspective to the medical evidence that cannot be obtained from . . . individual examinations,

such as consultative examinations or brief hospitalizations.”). The ALJ may reject the opinion of

any physician when the evidence supports a contrary conclusion. Skyrock v. Heckler, 764 F.2d

834, 835 (11th Cir. 1985).

               Determining Whether a Claimant Can Perform Past Relevant Work

        The claimant bears the burden of demonstrating an inability to perform her past relevant

work. Schnorr v. Bowen, 816 F.2d 578, 581 (11th Cir. 1987). However, the ALJ has an

obligation to develop a full and fair record. Id. “Where there is no evidence of the physical

requirements and demands of the claimant’s past work and no detailed description of the

required duties was solicited or proffered, . . . [the ALJ] cannot properly determine whether the

claimant has the residual functional capacity to perform his past relevant work. Id. The record

must contain detailed information about strength, endurance, manipulative ability, mental

demands and other job requirements. SSR 82-62, 1982 WL 31386 at *3; See also Lucas v.

Sullivan, 918 F.2d 1567, 1574 n.3 (11th Cir. 1990) (noting that to support a conclusion that the

claimant can return to his or her past work, “the ALJ must consider all the duties of that work

and evaluate [his or] her ability to perform them in spite of [the claimant's] impairments”).



                                                   5
Statements by the claimant regarding her past work are generally sufficient. Id. Finally, in

making this determination, the ALJ may use the testimony of a vocational expert. Hanes v.

Comm’r Soc. Sec. Admin., 130 F. App’x 343, 346 (11th Cir. 2005).

                 Using a Vocational Expert’s Testimony as Substantial Evidence

       An ALJ may rely on the testimony of a vocational expert to establish that the claimant

has the ability to adjust to other work in the national economy. Ritcher v. Comm’r of Soc. Sec.,

379 F. App’x 959, 960 (11th Cir. 2010). When relying on such testimony, the ALJ must pose

hypothetical questions to the vocational expert that encompass all of the claimant's impairments.

Id. If the ALJ presents the vocational expert with an inadequate hypothetical, the vocational

expert’s testimony will not constitute substantial evidence. Jacobs v. Comm’r of Soc. Sec., 520 F.

App’x 948, 950 (11th Cir. 2013). While not every symptom need be found in the ALJ's

hypothetical, all of the claimant's impairments must be included for the vocational expert’s

testimony to constitute substantial evidence. Ritcher, 379 F. App’x at 960. Hypotheticals that

“implicitly account” for the claimant's limitations are sufficient. Winschel, 631 F.3d at 1181.

                                        V.     FACTS


   The claimant was thirty-seven years old on the date of the ALJ’s decision; has a high school

   education; and has past work as a housekeeper, painter, landscape laborer, and server. (R.

   121, 272, 286).

                                       Mental and Physical Impairments


       On February 28, 2012, the claimant visited Dr. Paul Oleary at Capitol Care Mental

Health Consult. At this time, the claimant was taking the following medications: Buspar, Celexa,

Lamictal, Abilify, and Neurontin. The claimant stated that she was doing well on her

medications, and that she had not had any issues with depression, paranoid thoughts, sleeping, or

                                                 6
weight gain. However, the claimant stated that she was having some issues focusing, and that she

saw a man in the corner of her room that said her name. Dr. Oleary diagnosed the claimant with

mood disorder, borderline personality disorder, and ADHD. (R. 808-809).

       A few months later, the claimant returned to Dr. Oleary on May 12, 2012 and stated that

she was doing “terrible.” The claimant stated that she had felt overwhelmed, tired from a lack of

sleep, depressed, and unmotivated for the last two days; however, she also stated that she had not

taken her medicine the last two days. Dr. Oleary explained the importance of taking medication

regularly. Additionally, the claimant stated that she was doing “good” and had no problems prior

to not taking her medication. Dr. Oleary suggested that the claimant return in one month and did

not make any changes to her medication. (R. 798-799).

       Approximately one month later, on June 11, 2012, the claimant returned to Dr. Oleary

complaining that her mind was “going in a number of different directions.” The claimant also

stated that she felt confused, disorganized, and anxious but that she had not taken her medication

for the past two days. Dr. Oleary reiterated the importance of taking medicine regularly and told

the claimant to take her Neurontin three times per day instead of twice per day to help with

anxiety. (R. 788-790).

       The claimant followed up with Dr. Oleary on July 10, 2012 and stated that she still felt

disorganized and confused. The claimant also stated that she sometimes heard voices and felt

depressed but not suicidal. Dr. Oleary increased the milligrams in the claimant’s Lamictal

medication and took the claimant off of Abilify because of her weight gain. (R. 778-779).

       On October 10, 2012, the client visited Dr. Oleary to develop a plan for her anxiety. A

few days later, on October 15, 2012, she returned and stated that she continued to have anxiety

issues. However, she also stated that taking time “working on herself,” one of the suggestions in



                                                7
her anxiety plan, along with her medications helped significantly. Finally, the claimant did not

report any depression, paranoid thoughts, or suicidal or homicidal ideation. Dr. Oleary noted no

evidence of hallucinations. (R. 760-761).

       The claimant visited to Dr. Lee Carter on December 27, 2012 at the Autauga Medical

Clinic, LLC regarding her ADD symptoms and anxiety. The claimant stated that she had taken

Adderall in the past, but that she had not taken the medication in the last fifteen months; that she

had been sleep talking and moving things around in her house; and that she would often fall

asleep immediately. Dr. Carter diagnosed the claimant with ADHD, episodic mood disorder, and

anxiety; he also prescribed the claimant Ceftin 500mg, Flagyl 500mg, and Vyvanse 30mg. (R.

405-409).

       On February 25, 2013, the claimant returned to Dr. Carter for a follow-up regarding her

ADHD and weigh gain. Dr. Carter cited the claimant’s ADHD as improving since her last visit.

Dr. Carter also noted that the claimant was oriented; that her speech was fluent and words were

clear; that her thought processes were coherent; that her mood was neutral; and that she was

hyper with pressured speech and could not sit still. (R. 395-399).

       The claimant saw Dr. Carter on May 23, 2013 for a checkup and prescription refills. The

claimant stated that she was pregnant; that she was stressed and depressed about her pregnancy;

and that she was having problems managing her anxiety. Dr. Carter informed the claimant about

the risks of taking medications while pregnant. However, the claimant wanted to proceed against

Dr. Carter’s advice. Dr. Carter refilled Lamictal, Neurontin, Buspar, Lexapro 20mg, Vyvanse,

and added a prescription Abilify. (R. 445-449).

       Dr. Carter saw the claimant again on June 26, 2013 for a checkup and refills on June 26,

2013. The claimant complained about headaches, stress, and depression because of her



                                                  8
pregnancy. Dr. Carter spoke with the claimant for thirty minutes about the risks of continuing her

medication while pregnant; the claimant stated that she did not want to stop taking her

medication because, without it, she might result to street drugs immediately. Dr. Carter refilled

the claimant’s Vyvanse prescription. (R. 440-444).

        In July of 2013, the claimant began seeing Dr. Lindy Harrell for opiate use disorder. The

claimant continued to visit Dr. Harrell throughout 2016, and Dr. Harrell consistently refilled the

claimant’s prescriptions for Suboxone. (R. 832-860).

        The next month, the claimant followed up with Dr. Carter on August 23, 2013. The

claimant stated that she had been very moody lately and wanted her prescriptions refilled. Dr.

Carter expressed continued concerns about the claimant taking medication while pregnant. The

claimant stated that she was aware of the risks of taking medications while pregnant, and that her

OBGYN was okay with the claimant taking her medications while pregnant if they helped keep

her mood under control. Dr. Carter refilled the claimant’s prescriptions for Vyvanse, Lamictal,

Lexapro, Buspar, and Neurontin. (R. 435-438).

        The claimant visited Dr. Muhammad Tariq at Quality of Life Health Services, Inc. as a

new patient on September 30, 2013. Dr. Tariq suggested that the claimant follow up with

Cherokee-Etowah-Dekalb Mental Health Center regarding her bipolar disorder and ADHD. Dr.

Tariq also refilled the claimant’s Vyvanse prescription. (R. 451-454). Also, before the end of

September of 2013, the claimant had her baby. 2

        Based on Dr. Tariq’s referral, the claimant visited C.E.D. on October 31, 2013 as a new

patient seeking help for bipolar disorder and adult ADHD. The claimant also reported that she

struggled with panic attacks, mood swings, anger, depression, auditory and visual hallucinations

2
 The record does not indicate the exact date that the claimant had her baby. But, medical records from November of
2013 state that the claimant had a newborn in the home, and records from February of 2014 indicate that the child
was 5 months-old. (R. 428, 433).

                                                        9
(i.e., seeing ghosts), mania, and insomnia. Dr. Molly Thompson diagnosed the claimant with

Bipolar I, MRE mixed with psychosis, and panic disorders with agoraphobia. Additionally, Dr.

Thompson noted the claimant’s Global Assessment Functioning Score as a 55. (R. 411-423).

        The claimant returned to Dr. Carter for a follow up and refills on November 18, 2013.

The claimant stated that she felt that her ADHD was improving, and requested blood work to

check her thyroid. The claimant thought that a thyroid condition might be related to her inability

to lose weight. Dr. Carter refilled the claimant’s normal prescriptions and told her to return in

two months or sooner, if needed. (R. 430-433).

        One week later, on November 26, 2013, the claimant went to Quality of Life complaining

of swelling and back pain. Nurse Practitioner Phillip Rogers noted that the swelling occurred

constantly; however, NP Rogers also noted no injury or aggravating factors. The associated

symptoms included decreased mobility, joint tenderness, and muscle stiffness. Regarding the

claimant’s lower back pain, NP Rogers noted that the pain was worsening and occurred

persistently. Changing positions, daily activities, sitting, standing, and walking all aggravated the

claimant’s symptoms. NP Rogers ordered a complete metabolic panel (CMP) and told the

claimant to take medication as needed for both swelling and backaches. The claimant returned to

receive her lab results on December 9, 2013. All lab results were within normal limits, but NP

Rogers referred the claimant to a cardiologist for the swelling. (R.455-464).

        On January 20, 2014, the claimant followed up with Dr. Carter. Dr. Carter documented

that the claimant’s condition was improving, and that she had been able to perform more daily

living activities since her last visit. Dr. Carter also noted that the claimant was still going to a

suboxone clinic, and that she was struggling not to return to drugs because her children were

causing her stress. Dr. Carter refilled the claimant’s prescriptions. (R. 425-429).



                                                   10
        Dr. Carter saw the claimant again on February 24, 2014 for a follow-up visit and

prescription refills; however, while there, she became upset and began to cry about her son’s

behavior and attitude toward her. She stated that she was struggling to stay clean because of the

stress of her children. Dr. Carter noted that claimant’s legs and entire body were swollen. Dr.

Carter suggested that the claimant’s medications, or a mixture of her medications, might be

causing the swelling; however, the claimant refused to tell Dr. Carter what medications she was

taking. (R. 545-549).

        On March 18, 2014, the claimant visited the Gadsden Regional Medical Center

complaining of swelling in lower legs and back. The claimant left before receiving treatment. (R.

561-564). One week later, on March 25, 2014, the claimant visited NP Rogers at Quality of Life

again for swelling. NP Rogers noted that the claimant’s swelling was moderate and worsening;

that the claimant did not respond to elevation or rest; and that the swelling is associated with

decreased mobility, fatigue, and weight gain. NP Rogers also noted that the claimant did not see

a cardiologist about her swelling, as instructed to do at the last appointment, because she was

“scared over what they might find.” NP Rogers refilled the claimant’s medications and referred

her to a cardiologist again. (R. 465-469).

        A couple of weeks later, on March 31, 2014, the claimant visited Dr. Godfree at Health

Port for backpain. Dr. Godfree prescribed Bumex for the claimant’s swelling and Tylenol. (R.

497).

        On April 10, 2014, the claimant visited Dr. Darryl Prime at Southern Cardiovascular

Associates based on a referral from Dr. Carter. Dr. Prime noted that the claimant had profound

lower extremity edema related to her last pregnancy, discoloration of the distal feet, and hyper-




                                                 11
pigmented distal legs. Dr. Prime ordered various cardiology tests, and on April 22, 2014, Dr.

Prime noted that all of the results were normal. (R. 522-524).

           Five days later, the claimant visited Dr. Carter for back pain. The claimant also stated that

she was stressed about her weight gain, swollen legs, and children. Dr. Carter ordered an

abdominal CT scan to find the source of the swelling and referred her again to a cardiologist

regarding the swelling of the claimant’s lower extremities. (R. 540-544).

           On April 21, 2014, the claimant returned to Dr. Godfree for swelling, and back pain. Dr.

Godfree was unsure as to why the claimant continued to have back pain and swelling but stated

that he would review the claimant’s medical records and contact her. (R. 495).

           Later that same day, the claimant went to Gadsden Regional Medical Center complaining

of swelling and lower back pain, which the claimant rated a 7 on a scale of 1-10. Someone 3 at

the medical center told the claimant that she was not going to give her pain medicine, but that

she would evaluate the claimant’s leg for edema and pain. When a nurse went into the patient’s

room to draw blood, the nurse discovered that the claimant had taken her belongings and left. (R.

553-557).

           Next, the claimant saw Dr. Carter on May 13, 2014 for depression. The claimant also

stated that she was stressed about her weight gain and swollen legs. Dr. Carter diagnosed the

claimant with malaise and fatigue, anxiety, and major depressive disorder. Dr. Carter also gave

the claimant Brintellix samples to try for her depression. (R. 535-539).

           On June 10, 2014, the claimant followed up with Dr. Carter. Dr. Carter also noted that the

claimant had lost some weight since her last visit, and that the claimant’s swelling had gone

down in her legs and back after she stopped taking her pain medications. Finally, Dr. Carter

noted that the claimant’s children were causing a lot of stress in her life, and that she was
3
    The record does not indicate exactly who spoke to the claimant.

                                                          12
struggling to remain clean. Dr. Carter updated the claimant’s diagnoses to include major

depressive order, episodic mood disorder, anxiety, and attention deficit with hyperactivity. He

also refilled the claimant’s Brintellix, Klonopin, and Vyvanse prescriptions. (R. 530-533).

           Next, on August 13, 2014, the claimant returned to Dr. Carter for swelling in her ankles.

Dr. Carter noted that the claimant had lost some weight and that the swelling had gone down in

her legs likely because the claimant was taking less pain medication. (R. 827-831).

           Approximately one month later, on September 11, 2014, the claimant saw Dr. Carter her

for depression. Dr. Carter noted that the claimant’s swelling had improved significantly, but that

the claimant was still stressed and unable to sleep throughout the night. Dr. Carter made a

referral for a sleep study. (R. 822-825).

           On October 8, 2014, the claimant saw Neurologist Samuel Fleming. 4 Dr. Fleming

reported that the claimant appeared with adequate hygiene; presented no unusual mannerisms or

motor activity; was cooperative during the evaluation; presented with spontaneously produced

and rapid speech; and exhibited symptoms of both mania and depression. Dr. Fleming also noted

that the claimant was oriented; that her concentration and attention were marginally adequate;

that the claimant could count backwards from twenty to one but could not perform serial sevens;

that the claimant could solve relatively simply subtraction and multiplication problems; that the

claimant’s immediate recall of digits and objects was adequate with the claimant recalling five

digits forward, four digits backward, and five of five objects; and that the claimant’s recent

memory was adequate but that her remote memory was deficient with only three to five objects

recalled within five to ten minutes. The claimant reported that she sees ghosts at least once a

week; has seen demons in the past; has a mirror in her house that moves; and that she has some

paranoia. (R. 389-392).
4
    The record does not indicate whether this appointment was a referral.

                                                           13
       Based on the above, Dr. Fleming stated that the claimant was functioning in the low-

average range of intellectual abilities; that he would not expect the claimant’s condition to

improve significantly as long as she is not under the care of mental health practitioner; that the

claimant would not be able to respond appropriately to supervision and work pressures; and that

the claimant does not seem capable of functioning independently, managing financial benefits, or

understanding, carrying out, or remembering instructions. Dr. Fleming diagnosed the claimant

with Bipolar disorder, polysubstance abuse, antisocial personality disorder, high blood pressure,

and nausea. (R. 392-393).

       On October 9, 2014, Dr. Estock evaluated the claimant’s for her disability determination,

and found the following impairments: affective mood disorder, personality disorders, substance

addition disorders, anxiety disorders, and ADD/ADHD. He noted that the following abilities

were not significantly limited: remember locations and work-like procedures; understand and

remember short and simple instructions; perform activities within a schedule; and make simple-

work related decisions. He found the following abilities to be moderately limited: carry out

detailed instructions; work in coordination without others without being distracted; interact

appropriately with the general public, and accept instructions and respond appropriately to

criticism. (R. 127-137).

       On April 13, 2015, the claimant returned to Dr. Carter for her depression, anxiety, and

feeling overwhelmed because of her children. The claimant also told Dr. Carter that she was still

visiting the suboxone clinic in Gadsden. Even though the claimant’s swelling had improved

significantly since her last visit, Dr. Carter advised the claimant to stop the suboxone because it

was likely still causing some swelling in her legs. The claimant stated that she could not stop




                                                 14
taking the medication. Finally, Dr. Carter updated the claimant’s diagnoses to include insomnia,

depression, anxiety, edema, malaise and fatigue, and episodic mood disorder. (R. 819-820).

        Based on a referral from Dr. Carter, the claimant saw Dr. Spotnitz at Neurological

Specialist, P.C. on May 4, 2015. Dr. Spotnitz noted that the claimant’s history was questionable,

and that she seemed motivated to answer questions in a manner that would indicate she had

narcolepsy. Based on the claimant’s description of her excessive sleepiness, Dr. Spotnitz stated

that the claimant possibly had obstructive sleep apnea with a history of apneic episodes, and that

he could not rule out the possibility of narcolepsy. Finally, Dr. Spotnitz noted that the claimant

was taking suboxone and clonazepam, both of which promote sleepiness. (R. 870-871).

        On January 11th and 15th, 2016 Dr. Spotnitz performed sleep studies again and

diagnosed the claimant with sleep apnea and obstructive sleep apnea respectively. On January

18th, the claimant returned for a follow-up, and Dr. Spotnitz noted that the claimant appeared to

be getting 4 ½ to 7 ½ hours of sleep per night two-thirds of the time and 8 ½ to 9 ½ hours of

sleep one-third of the times. Dr. Spotnitz told the patient to follow up in four weeks. (R 864, 874-

877).

        The claimant returned to Dr. Spotnitz’s office on April 26, 2015, and Dr. Spotnitz noted

that the claimant was “essentially not using her [CPAP] machine.” The claimant stated that she is

too sleepy and often falls asleep before she can remember to take her machine. (R. 861).

                                 The Claimant’s Disability Report

        As a part of her application, the claimant completed a Disability Report detailing the

timeframes and demands of her past employment. In this report, the claimant stated that she had

performed housekeeping in the past, which required her, in a day’s time, to walk and sit for 1

hour; stand for 1.5 hours; write or handle small objects for 3 hours; crouch for a 30 minutes;



                                                 15
reach for 15 minutes; climb, handle large objects, stoop, kneel, and crawl for 0 hours; lift no

more than 10 pounds; and use no machines, tools, equipment, or technical knowledge or skills.

(R. 272-273).

                                         The ALJ Hearing

       The ALJ hearing took place on August 31, 2016 via video conference. At the hearing, the

claimant and Vocational Expert John Long Jr. testified. The claimant testified that she lived in a

home with her four children; that she has a driver’s license but could not drive long distances;

and that she has her GED and some online college education. (R. 96-100).

       Regarding the claimant’s alleged impairments, the claimant stated that she has various

issues including obesity, swelling in her legs, sleep apnea, depression, ADHD, and bipolar

disorder. (R. 99, 112-115). The claimant stated that her physical issues make it hard for her to

complete simple tasks. For example, she stated that she sometimes could not lift her legs to put

on her underwear; that mopping was very challenging; that she cannot sit for long periods of

times to do laundry unless she has a heating pad; and that she would sometimes have to roll her

chair to the dishwasher to do the dishes. However, when asked how long she could stand without

the pressure being too much on her legs, the claimant responded, “about two hours” and then

stated that she had recently done so at a football game. (R. 108, 111, 118-119).

       The claimant stated that her sleep apnea often made it hard to complete tasks. She stated

that she once fell asleep driving to Birmingham, and that she recently fell asleep with her face in

a cereal bowl. The claimant stated that, “on a good day,” she might fall asleep about three times,

but on bad days, she would fall asleep nearly every time that she sat down; however, the

claimant also stated that she is unable to sleep at night. (R. 113-115).




                                                 16
       Regarding the claimant’s mental impairments, she stated that she often had issues

remembering tasks and completing tasks. For example, the claimant stated that she once told her

children that she would take them to look at mouthpieces and gloves for football, but that she

forgot to do so the next day. She also stated that she could have a sticky note in the bathroom

reminding her to call someone and that thirty minutes to an hour later she would forget to do so.

(R. 109-110).

       Next, the claimant stated that her daily activities involve getting up at 6:00 am to get her

children ready for school, “fighting to get better,” and trying not to fall asleep. She stated that she

does not transport her children to and from school; instead, a helpful neighbor whom she calls

“Pop” transports the children for her. She stated that her neighbor does all of her yardwork,

occasionally helps with house chores, and helps her to stay on a schedule. (R. 111-114).

       Additionally, the claimant testified that she had past work experience as a cashier at

movie gallery, server, and landscaper and housekeeper respectively. As a cashier, the claimant

made sure that the movies were stocked in the cases, cleaned, and conducted sells. As a server,

the claimant stated that she performed the typical duty of tending to customers. As a landscaper

and housekeeper, the claimant would cut grass, weed-eat, paint, clean the home, and perform

yardwork such as gardening. She stated that she performed this work for six to twelve hours per

day. When asked why the claimant stopped performing work as a landscaper and a housekeeper,

the claimant responded that the work “ran out.” (R. 101-102, 104, 106).

       Regarding the claimant’s past work as a landscaper and housekeeper, she stated that she

did not believe she could do this type of work today because the work was hard back in 2014,

and she was afraid that she would “disappoint.” Upon elaboration, the claimant stated that she

felt like she lies to people; would not be able to keep a set schedule; and does not like to be



                                                  17
around people that she does not know. She also stated that the swelling in her legs would prevent

her from doing the work because she can no longer squat. Her attorney also asked her for her

number one reason that she could no longer perform her past work. The claimant stated that her

sleeping and inability to get out of the house because of depression would prevent her from

working. (R. 106-107, 119).

        Finally, Vocational Expert John Long Jr. testified about available jobs that the claimant

could perform. First, the ALJ asked Mr. Long to categorize the claimant’s work for the past

fifteen years. Mr. Long stated that a housekeeper is classified as light; that a painter is classified

as medium; that a landscaper is classified as heavy; and that a server or waitress is classified as

light. (R. 121).

        Next, the ALJ asked Mr. Long to assume a hypothetical individual with the claimant’s

age and education who can perform at the light exertional level with the following limitations: no

climbing ladders, ropes or scaffolds; frequent climbing of ramps and stairs; frequent balancing,

kneeling, crouching crawling, and stooping; no concentrated exposure to extreme heat and cold;

no exposure to hazardous machinery; can understand and remember short and simple instructions

but is unable to do so with detailed or complex instructions; can do simple, routine, repetitive

tasks but is unable to do so with detailed or complex tasks; no more than occasional contact with

the general public and only casual superficial contact with coworkers; can handle changes in the

workplace if introduced gradually and well-explained; and may be expected to miss one day per

month because of impairments. Mr. Long responded that the hypothetical individual could work

as a housekeeper, as well as a production assembler with 2,000 jobs in Alabama and 125,000

jobs nationally; a small product assembler with 2,000 jobs in Alabama and 125,000 jobs




                                                  18
nationally; and a hardware or cutlery assembler with 300 jobs in Alabama and 30,000 jobs

nationally. Mr. Long stated that all of these jobs were unskilled. (R. 121-122).

       As a second hypothetical, the ALJ added a limitation to the first hypothetical. This

individual, because a combination of medical conditions, side effects of medication, and

psychological symptoms, can sustain sufficient concentration, persistence, and pace to do simple,

routine tasks on a regular, continuing basis but for no more than one-half of an eight-hour

workday. Mr. Long stated that, if this hypothetical individual were only able to maintain that

persistence and pace for only one-half the day, she would not be able to work at any level at any

job. (R. 122-123).

                                        The ALJ Decision

       On January 12, 2017, the ALJ issued a decision finding the claimant “not disabled.” First,

the ALJ found that the claimant met the insured status requirements through June 30, 2015, and

that the claimant had not engaged in substantial gainful activity since September 30, 2015, the

alleged onset date. The ALJ also found that the claimant had the following severe impairments:

obstructive sleep apnea (OSA), obesity, bipolar disorder, ADHD, personality disorder, anxiety

disorder, depressive disorder, and opiate use disorder. (R. 24).

       Next, the ALJ found that the claimant did not have an impairment or combination of

impairments that meets or medically equals the severity of one of the listed impairments in 20

CFR Part 404, Subpart P, Appendix 1. Regarding the claimant’s OSA, the ALJ noted no direct

listing for OSA but acknowledged that he was required to evaluate this impairment under the

Listings of any other body system that is affected by OSA. Ultimately, to support his finding, the

ALJ found no evidence in the record of the claimant’s OSA causing listing-level limitations on

any other body system. (R. 25).



                                                 19
       Next, the ALJ evaluated the claimant’s obesity and found that the claimant’s obesity, in

combination with any other impairment, did not meet the criteria of any listing. The ALJ found

that the claimant’s obesity was not so severe as to prevent effective ambulation, effective

reaching, or general orthopedic or postural maneuvers. However, the ALJ noted that the

claimant’s obesity, in combination with her other impairments, did reduce her ability to do the

following: lift and/or carry more than 20 pounds occasionally and 10 pounds frequently; climb

ladders, ropes, or scaffolds; climb ramps or stairs more than frequently; and balance, kneel,

crouch, stoop, or crawl more than frequently. As a result, the ALJ adjusted the claimant’s RFC to

light exertional work. (R. 25).

       The ALJ also determined that the claimant’s mental impairments, when considered singly

and in combination, did not meet or medically equal the criteria of listings 12.04, 12.06, 12.08,

and 12.09. Specifically, the ALJ stated that the “Paragraph B” criteria were not satisfied because

the claimant only had moderate restrictions in her daily activities; social functioning; and

concentration, persistence, or pace. Additionally, the ALJ noted no evidence of any episodes of

decomposition. To support this finding, the ALJ noted that, despite the claimant’s signs,

symptoms, and limitations resulting from her mental impairments, the claimant was still capable

of getting her children ready for school; transporting her children to and from school; preparing

complete meals; caring for her personal needs; washing dishes; doing laundry; driving; going

out; shopping; paying her bills; counting change; using a checkbook; and using a computer to

take online college classes.

       To support this finding, the ALJ also relied on the Dr. Estock’s opinion where he stated

that the claimant’s mental health impairments did not cause any more than moderate limitations

in any mental health functioning; that the claimant was capable of understanding, remembering



                                                 20
and carrying out simple instructions; that she could maintain attention and concentration for two-

hour periods with all customary breaks; that she could tolerate occasional contact with the public

and coworkers; and that she could handle gradual changes in the workplace. Dr. Estock

supported his own opinion by noting that the claimant drives, obtained her GED, handles her

own finances, and shops in stores. (R. 25-26).

       Additionally, the ALJ determined that “Paragraph C” criteria were not satisfied. To

support his finding, the ALJ noted that the medical evidence did not show more than minimal

limitations in the claimant’s ability to do basic work activities nor repeated episodes of

decompensation, a residual disease process that has resulted in such marginal adjustments that

even a minimal increase in mental demands or change would cause decompensation, or a history

of one or more years’ inability to function outside a highly supportive living arrangement.

Regarding the claimant’s anxiety, the criteria was not met because the evidence failed to show

that the claimant had the complete inability to function independently outside the area of the

home. (R. 26).

       Next, the ALJ found that the claimant had the RFC to perform light exertional work with

the following clarifications and exceptions: no climbing ladders, ropes or scaffolds; frequent

climbing of ramps and stairs; frequent balancing, kneeling, crouching crawling, and stooping; no

concentrated exposure to extreme heat and cold; no exposure to hazardous machinery; can

understand and remember short and simple instructions, but is unable to do so with detailed or

complex instructions; can do simple, routine, repetitive tasks but is unable to do so with detailed

or complex tasks; no more than occasional contact with the general public and only casual

superficial contact with coworkers; can handle changes in the workplace if introduced gradually

and well-explained; and may be expected to miss one day per month due to impairments. (R. 27).



                                                 21
       In making this finding, the ALJ considered all symptoms and the extent that the

symptoms could reasonably be accepted as consistent with the objective medical evidence, other

evidence, and opinion evidence. Ultimately, the ALJ determined that the claimant’s testimony,

allegations of pain, and allegations of functional restrictions were disproportionate to the

objective medical evidence. In supporting this finding, the ALJ noted that the claimant did not

stop working because of her alleged disability, but instead because the work “ran out.”

Additionally, the claimant’s mental impairments, for which she received treatment for, do not

preclude all work activity, as treatment records from Dr. Oleary and Carter indicate that the

claimant’s status during these examinations was largely normal and her medications were

helping her symptoms. Furthermore, the claimant’s Global Assessment of Functioning was 55,

which is indicative of the presence of only modern symptomology. Finally, many of the

claimant’s treatment records indicate that she was only present for prescription refills. (R. 27-

28).

       Regarding the claimant’s physical symptoms, the ALJ noted that treatment records from

Dr. Cater documented persistent edema; however, no evidence indicated decreased muscle

strength or range of motion. Additionally, the ALJ stated that the records indicated that the

claimant was able to perform most of her daily activities. Finally, the ALJ stated that records

from 2014 indicate that the claimant’s swelling was improving, and that the claimant left the

Gadsden Regional Medical Center twice before receiving medical treatment or an evaluation. (R.

29).

       Regarding the claimant’s sleep apnea, the ALJ supported his finding by noting that the

claimant was largely non-complaint with her treatment as she was not using her CPAP machine.




                                                 22
       The ALJ noted that the only other relevant evidence was the opinion of Dr. Fleming, to

which the ALJ gave little weight because it was not supported by the evidentiary record as a

whole. To support his finding, the ALJ stated that the treatment records from the claimant’s

primary care physicians did not document the symptoms and limitations that the claimant

reported to Dr. Fleming during this one-time examination where she was diagnosed the claimant

with hypertension with associated nausea and fainting spells. As an example, the ALJ noted that

the treatment records from Dr. Carter, Dr. Harrell, and CED contain no documentation of the

following symptoms that the claimant reported to Dr. Fleming: frequent crying spells, suicidal

ideation, excessive spending, over eating, and hyper activity. Regarding the claimant’s treating

physicians, the ALJ gave Drs. Carter, Grant, Oleary, Prince, Harrell and Spotnitz substantial

weight. Additionally, the ALJ gave Dr. Estock’s opinion, that the claimant’s impairments cause

moderate limitations, great weight because the evidentiary record as a whole supported his

opinion. (R. 31-32).

       Finally, based on the claimant’s RFC and the vocational expert’s testimony, the ALJ

found that the claimant could perform her past work as a housekeeper, as well as other jobs in

the national economy. Ultimately, the ALJ determined that, based on the testimony at the hearing

and the medical evidence, the claimant was not disabled under the Social Security Act. (R. 33).

                             Evidence Submitted to Appeals Council

       On April 10, 2017, four months after the ALJ decision, Dr. Wilson performed a

psychological evaluation of the claimant at her attorney’s request. Dr. Wilson stated that he

reviewed “summaries of [the claimant’s] medical and psychiatric records” that her attorney

provided. Dr. Wilson began his report by summarizing the claimant’s previous diagnoses. He

noted that Dr. Oleary diagnosed the claimant with mood disorder, Bipolar II, and ADHD in



                                                23
2012; that CED diagnosed the claimant with Bipolar I, MRE mixed with psychosis, and panic

disorder with agoraphobia in 2013; and that Dr. Fleming diagnosed the claimant with Bipolar

Disorder, polysubstance abuse disorder in remission, and antisocial personality disorder in 2014.

Dr. Wilson also noted that Dr. Fleming stated that the claimant “was not capable of managing

benefits or functioning independently” and “would not be able to respond appropriately to

supervision, coworkers, and work pressure given her emotional problems.” (R. 84).

       Next, Dr. Wilson noted that the claimant stated she began her recovery with Dr. Lindy

Harrell, who prescribed the claimant’s suboxone. The claimant described a series of events such

as an unrelated car accident, abuse, and physical injuries that lead to various hospital visits and

her opioid addiction; however, the claimant stated that she had been clean for the past 4 ½ years.

Dr. Wilson also asked the claimant about her daily activities. The claimant responded that she

typically gets up and gets her children ready for school. Afterward, the claimant sits at home

with her new born and will try to do small tasks like laundry; however, the claimant stated that

she often falls asleep. (R. 84-88).

       Regarding her mental status, the claimant stated to Dr. Wilson that she experienced panic

attacks that often resulted in chest pains, shortness of breath, crying, and shaking. She also stated

that she gets very little sleep, and that she normally stops breathing before she can put her mask

on for her sleep apnea.

       Dr. Wilson performed a Cognition and Memory Screen in which he noted that the

claimant was able to count down from 20 with no errors; able to perform serial 3’s to 24; able to

do simple math and a more complex calculation; able to recall zero items after ten minutes; and

able to recall only five digits forward and three digits backward. Dr. Wilson noted that the




                                                 24
claimant had adequate mental control and attention, but that the claimant has serious problems

with short term memory and working memory.

       Dr. Wilson’s summary states that the claimant may be “the most scattered” individual

that he had evaluated in years as he was unable to obtain coherent information from the claimant.

He stated that he could “not imagine any way that she could function in a competitive work

environment.” Dr. Wilson labeled the claimant’s ability to withstand the pressures of day to day

occupational functions and her ability to think clearly and retrieve information as “highly

impaired.” Dr. Wilson ultimately diagnosed the claimant with Bipolar Disorder with psychotic

features, ADHD, post-traumatic stress disorder, a history of polysubstance dependence (but has

been clean for 4 years), back and leg problems, and sleep apnea. (R. 88-90).

       Based on the above diagnoses, Dr. Wilson circled “no” when asked if the claimant could

do any of the following: understand, remember, or carry out simple instructions; maintain

concentration and pace for at least two hours; perform activities within a schedule and be

punctual; sustain an ordinary routine without supervision; adjust to routine work changes;

interact with supervisors; interact appropriately with co-workers; and maintain socially

appropriate behavior. Finally, he stated that the claimant would likely be off task 80% of the

work day, and that he would expect the claimant to fail to report to work because of her

psychological symptoms 30 days per month. (R. 92).

                                        VI.     DISCUSSION


                                Reviewing Post-Hearing Evidence

       The claimant argues that the Appeals Council erred by not reviewing Dr. Wilson’s post-

hearing evaluation on the ground that it did not relate back to the period at issue. This court




                                                 25
disagrees. Even assuming arguendo that the evidence was chronologically relevant, the evidence

was neither new nor material.

       Dr. Wilson’s evaluation did not provide new, noncumulative evidence. See Clough, 636

F. App’x at 498. Dr. Wilson diagnosed the claimant as suffering from Bipolar Disorder with

psychotic features, ADHD, post-traumatic stress disorder, a history of polysubstance

dependence, back and leg problems, and sleep apnea. (R. 90-91). However, all of these diagnoses

were also rendered by other doctors prior to the ALJ decision. In fact, because the ALJ had

medical records from Dr. Carter, Dr. Oleary, and Dr. Fleming with these same diagnoses, the

ALJ found that the claimant suffered from severe bipolar disorder, ADHD, personality disorder,

anxiety, depression, and opiate use disorder. Dr. Wilson’s evaluation only provides cumulative

evidence of the claimant’s impairments; thus, the evidence is not new.

       Dr. Wilson’s opinion was also immaterial because, if accepted, there was no reasonable

possibility that it would change the administrative result. See Washington, 806 F.3d at 1322;

Hargress, 803 F.3d at 1310. In Hargress, the Court held that evidence was not material because

the post-hearing evaluation was inconsistent with medical records created during the relevant

time period. 803 F.3d at 1310. In other words, the opinion was inconsistent with the substantial

evidence. See id. Dr. Wilson’s evaluation is also inconsistent with the medical records created

during the relevant time. Although the claimant has had struggles with her impairments, her

medical records indicate that her conditions were improving.

       For example, in February of 2012, the claimant visited Dr. Oleary about hallucinations

and anxiety, but the claimant’s appointments in May, June, and July of 2012 indicate that her

condition was improving when she was compliant with her medication and treatment plans.

(Exhibit 11F). Similarly, the claimant visited Dr. Carter for ADHD, swelling, weight gain, and



                                                26
depression; however, records from February and November of 2013 indicate that the claimant’s

ADHD was improving; records from September of 2014 indicate that the claimant’s swelling

had improved significantly; and records from June and August of 2014 state that the claimant

had lost some weight. (R. 819-825). Additionally, the claimant’s medical records and testimony

repeatedly indicate that her children were the primary source of her stress and depression.

(R.117). In 2016, Dr. Spotnitz noted that the claimant’s sleep apnea was not improving because

she was significantly non-compliant with her treatment. (R. 861). Ultimately, Dr. Wilson’s

opinion that the claimant could not function in a competitive work environment is inconsistent

with the substantial evidence from the relevant time period, which indicates that the claimant

only has moderate limitations. As a result, there is no reasonable possibility that the evidence

would change the administrative result; thus, the evidence is not material. See Hargress, 803

F.3d at 1310. Overall, the Appeals Council properly decided not to review the evidence.

                        Articulating the Weight Given to Physicians’ Opinions

   The claimant argues that the ALJ did not clearly articulate why he gave Dr. Fleming’s

consultative evaluation little weight. This court disagrees.

   The ALJ clearly articulated the grounds for affording Dr. Fleming’s opinion little weight

when he noted that the claimant’s Global Assessment Functioning Score was 55; that the

claimant testified at the hearing that she could perform some daily activities and selfcare

including completing online college courses, taking care of her children, driving, shopping,

standing at football games for two hours, getting her children ready for school, and performing

house chores; and that the claimant’s treatment records from her primary physicians did not

document the symptoms and limitations that the claimant reported to Dr. Fleming, such as

hypertension with associated nausea and fainting spells. (R. 30-31).



                                                 27
    Additionally, substantial evidence supports the ALJ’s rationale. As noted by the ALJ, the

claimant’s records from Dr. Oleary show that the claimant’s medications significantly helped her

mental impairments when she was complaint, and that no evidence suggested hallucinations. (R.

28). Additionally, Dr. Carter noted in January of 2014 that her ADHD had improved. (R. 29).

Finally, regarding the claimant’s stress, sleep apnea, and anxiety, the ALJ noted that the claimant

repeatedly indicated during her appointments that her children were the cause of her stress; was

later diagnosed with sleep apnea but was not complaint with her treatment; and the ALJ

recognized the claimant’s anxiety as a severe impairment and adjusted her RFC based on her

mental impairments. (R. 26-29).

    Ultimately, because the ALJ clearly articulated his reasons for giving Dr. Fleming little

weight, and substantial evidence supports his decision, the ALJ did not commit a reversible

error.

                  Determining that a Claimant Can Perform Past Relevant Work

         The claimant argues that the ALJ’s finding that the claimant could perform her past work

as a housekeeper is not supported by substantial evidence because the ALJ failed to develop the

requirements of the claimant’s past work. The court disagrees.

         The record sufficiently documents the requirements of the claimant’s past relevant work.

The claimant completed a disability report in which she stated the specific requirements for her

job as a housekeeper. (R. 272-273). This evidence sufficiently demonstrates the demands of the

claimant’s past work. See SSR 82-62, 1982 WL 31386 at *3.

         The ALJ also relied on the testimony of the vocational expert, who testified that

housekeeping was within the claimant’s RFC of lightwork, and that housekeeping jobs were

available in the national economy. And, any error committed by the ALJ at step four is a



                                                 28
harmless error because the ALJ properly found that the claimant could perform other work. See

generally Perry v. Astrue, 280 F. App’x 887, 893 (11th Cir. 2008) (“We will disregard any errors

or defects in the lower court that “do not affect any party’s substantial rights.”) (citing Diorio v.

Heckler, 721 F.2d 726, 728 (11th Cir. 1983) (explaining that when an incorrect factual finding

results in harmless error because the correct finding would not contradict the ultimate findings,

the ALJ’s decision will stand)); Holder v. Berryhill, No. 4:17-CV-318-VEH, 2018 WL 1857061

(N.D. Ala. Apr. 18, 2018) (“[W]hen an ALJ has committed error at step four, it may

be harmless error if his alternative finding at step five is correct.”). Ultimately, the ALJ properly

relied on the claimant’s Disability Report, that details all of the physical and mental requirements

of the claimant’s job as a housekeeper, and the vocational expert’s testimony to determine that

she could perform her past work as a housekeeper.

                 Using a Vocational Expert’s Testimony as Substantial Evidence

   Finally, the claimant argues that the ALJ's finding of no disability is not supported by

substantial evidence because the first hypothetical question, upon which

the vocational expert based his testimony, omitted the claimant’s moderate limitations in

maintaining concentration, persistence, and pace. The court disagrees.

   A hypothetical question does not have to explicitly contain the precise words “concentration,

persistence, and pace” to account for limitations involving these areas. See Winschel, 631 F.3d at

1180. For example, the Eleventh Circuit has found a hypothetical to be adequate where the ALJ

accounted for moderate difficulties in maintaining concentration, persistence, or pace by limiting

the claimant to “one to three step non-complex tasks, consistent with the RFC assessment.”

Jacobs, 520 F. App’x at 951. Similarly, here the ALJ limited the claimant’s work to “simple,

routine, repetitive tasks . . . [with no] detailed or complex tasks.” (R. 121).



                                                  29
   Most importantly, the hypothetical question that the ALJ posed adequately accounted for the

claimant’s limitations in concentration, persistence, and pace because it implicitly accounted for

these limitations by limiting the question to unskilled work. See Jacobs, 520 F. App’x at 951.

(“[L]imiting the hypothetical questions to include only unskilled work sufficiently accounts for

the claimant's limitations in maintaining his concentration, persistence, or pace where the

medical evidence demonstrates that the claimant can engage in simple, routine tasks or unskilled

work despite his limitations.”). The vocational expert’s response, where he stated that the

claimant could perform work as a production assembler, small product assembler, and an

assembler of hardware and cutlery, all of which the vocational expert classified as unskilled

work illustrates the implicit accounting of the claimant’s limitations.

   Thus, because the question posed to the vocational expert adequately addresses the

claimant’s limitations, the ALJ properly relied on the vocational expert’s testimony as substantial

evidence that the claimant could perform other jobs in the national economy.

                                       VII.    CONCLUSION


       For the reasons above, this court concludes that the decision of the commission should be

   AFFIRMED. The court will enter a separate order in accordance with the Memorandum

   Opinion.

       DONE and ORDERED this 22nd day of March, 2019.




                                              ____________________________________
                                              KARON OWEN BOWDRE
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 30
